Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-3, 6-9, 14 and 15 are rejected, claims 4, 5 and 12 are objected and claims 10, 11, 13 and 16-20 are withdrawn from consideration in this Office Action. 
I.	Priority
The instant application claims benefit of US Provisional Application 63/011,765, filed on April 17, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on September 12, 2022 is acknowledged.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    108
    212
    media_image1.png
    Greyscale

(RJ-22)
The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (IIa) or (IIa), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the species:

    PNG
    media_image2.png
    140
    157
    media_image2.png
    Greyscale
wherein in the compound of formula (IIa) R2 is NH2 and X is NH2 and all other variables are as defined in claim 1;  or in the compound of formula (IIb) X is NH2 and R1 is H and all other variables are as defined in claim 1.

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)
    	The non-elected subject matter withdrawn are the compounds of formula (IIa) or (IIb), claims 1-15 (in-part) wherein:
All variables are as defined in claim 1 excluding the species 
    PNG
    media_image1.png
    108
    212
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    140
    157
    media_image2.png
    Greyscale
.
IV.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gradler, et al. (J. Mol. Biol. (2001) 306, 455-467). The instant invention claims  
    PNG
    media_image3.png
    409
    652
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    327
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    142
    637
    media_image5.png
    Greyscale
wherein the elected species are  
    PNG
    media_image1.png
    108
    212
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    140
    157
    media_image2.png
    Greyscale
.

 The Gradler, et al. reference teaches tRNA-guanine Transglycosylase inhibitors  such as 
    PNG
    media_image6.png
    120
    152
    media_image6.png
    Greyscale
 (See Table 3, page 461) wherein the compound is of formula (IIa) R2 is NH2 and X is NH2 and R1, R3 and R are H or the compound is of formula (IIb) X is NH2 and R1 is NH2 and R3, R2 and R are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	

V.	Objections

Dependent Claim Objections
Dependent Claims 4, 5 and 12 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.



VI.  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626